Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 1 of 31 PageID: 722



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY




                                                       2:18-cv-10521-ES-CLW
    IN RE AKERS BIOSCIENCES, INC.,
    SECURITIES LITIGATION,                             CLASS ACTION




                  STIPULATION AND AGREEMENT OF SETTLEMENT

       This Stipulation and Agreement of Settlement (together with all Exhibits thereto, the

“Stipulation”), dated as of March 8, 2019 which is entered into by and among (i) the Lead Plaintiff

John Papa (“Lead Plaintiff”), on behalf of himself and on behalf of the Settlement Class (as defined

herein), and (ii) Defendants Akers Biosciences, Inc. (“Akers” or the “Company”), John J.

Gormally (“Gormally”), and Gary M. Rauch (“Rauch”) (collectively, “Defendants”), by and

through their undersigned attorneys, states all of the terms of the settlement and resolution of this

matter by the Settling Parties (as defined herein) and is intended by the Settling Parties to fully and

finally release, resolve, remise, and discharge the Released Claims (as defined herein) against the

Released Parties (as defined herein), subject to the approval of the United States District Court for

the District of New Jersey (the “Court”).

       Throughout this Stipulation, all terms used with initial capitalization, but not immediately

defined, shall have the meanings ascribed to them in Section 1 below.




                                                 -1-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 2 of 31 PageID: 723



WHEREAS:

       A.      The Action

       This litigation was commenced on June 13, 2018 styled as Faulkner v. Akers Biosciences,

Inc. et. al., Case No. 18-cv-10521 alleging violations of the Securities Exchange Act of 1934 as

against Defendants (Dkt. No. 1).

       On June 20, 2018, the related action styled as Gleason v. Akers Biosciences, Inc., et al.,

Case No. 18-cv-10805 was commenced against the same Defendants.

       On November 21, 2018, the Court consolidated the related actions under the caption In re

Akers Biosciences, Inc. Securities Litigation, No. 2:18-cv-10521 (D.N.J), and appointed John Papa

as Lead Plaintiff and The Rosen Law Firm, P.A. as Lead Counsel (Dkt. No. 28).

       On December 11, 2018, the Court granted the Parties’ stipulation settling a schedule for

the filing of an amended complaint and Defendants’ response thereto (Dkt. No. 30).

       According to the stipulated schedule, Lead Plaintiff had until January 15, 2019 to file his

amended complaint. While Lead Plaintiff was working on drafting the amended complaint, the

Settling Parties reached an agreement to settle this action in principle.

       B.      The Settlement

       The Settling Parties attended a mediation session with Jed Melnick of JAMS on January

10, 2019. Prior to the mediation session, the Settling Parties exchanged detailed mediation

statements. The mediation was successful and a settlement in principle was reached. On January

15, 2019, Lead Plaintiff submitted a letter to the Court, notifying of the settlement and requesting

time for the preparation and filing of the preliminary approval papers. (Dkt. No. 32). In light of

the proposed settlement, on January 24, 2019, Judge Waldor stayed the Action for 45 day. (Dkt.

No. 33).




                                                 -2-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 3 of 31 PageID: 724



       This Stipulation memorializes the agreement between the Settling Parties to fully and

finally settle the Action and to fully release all Released Claims against Defendants and the

Released Parties with prejudice in return for specified consideration.

       C.      The Defendants’ Denial Of Wrongdoing And Liability

       Throughout the course of the Action and in this Stipulation, Defendants have denied and

continue to deny each, any and all allegations of wrongdoing, fault, liability or damage whatsoever

that have or could have been asserted in the Action. Defendants have also denied and continue to

deny, inter alia, the allegations and claims that have been or could have been asserted by Lead

Plaintiff, as well as the allegations that Lead Plaintiff or the Settlement Class have suffered

damages or that Lead Plaintiff or the Settlement Class were harmed by the conduct alleged in the

Action. Defendants continue to believe the claims asserted against them in the Action are without

merit and that the Action itself should not be certified as a class action for purposes of trial and

adjudication of liability and damages. Defendants have not conceded or admitted any wrongdoing

or liability, are not doing so by entering into this Stipulation, and disclaim any and all wrongdoing

and liability whatsoever.

       Defendants have agreed to enter into this Stipulation solely to avoid the uncertainties,

burden and expense of further litigation and to put the Released Claims to rest finally and forever.

Nothing in this Stipulation shall be construed as or deemed evidence supporting an admission by

either Defendants or any of the Released Parties with respect to any of Lead Plaintiff’s allegations

or claims, or of any wrongdoing, fault, liability or damages whatsoever.

       D.      Claims of Lead Plaintiff And Benefits of Settlement

       Lead Plaintiff believes that the claims asserted in the Action have merit. Lead Plaintiff,

however, recognizes and acknowledges the expense and length of continued proceedings




                                                -3-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 4 of 31 PageID: 725



necessary to prosecute the Action against Defendants through trial and appeals. Lead Plaintiff has

also taken into account the uncertain outcome and the risk of any litigation. In particular, Lead

Plaintiff has considered the inherent problems of proof and possible defenses to the federal

securities law violations asserted in the Action, including the defenses that have been or could be

asserted by Defendants during the litigation, motion for summary judgment, motion for class

certification and trial. Lead Plaintiff has therefore determined that the Settlement set forth in this

Stipulation is fair, adequate, reasonable, and in the best interests of the Settlement Class.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among

the Lead Plaintiff (on behalf of himself and each of the Settlement Class Members) and Defendants

(by and through their respective undersigned counsel) that, subject to the approval of the Court, in

consideration of the benefits flowing to the Settling Parties from the Settlement set forth herein,

the Action and the Released Claims as against the Released Parties shall be finally and fully

compromised, settled and released, the Action shall be dismissed fully, finally and with prejudice

and the Released Claims shall be finally and fully released as against the Released Parties, upon

and subject to the terms and conditions of this Stipulation, as follows:

1.   Definitions

       In addition to the terms defined above, the following capitalized terms, used in this

Stipulation, shall have the meanings specified below:

       1.1.    “Action” means the consolidated putative class action captioned In re Akers

Biosciences, Inc. Securities Litigation, Case No. 18-cv-10521 (D.N.J.).

       1.2.    “Administrative Costs” means all costs and expenses associated with providing

notice of the Settlement to the Settlement Class and otherwise administering or carrying out the

terms of the Settlement. Such costs may include, without limitation: escrow agent costs, the costs




                                                 -4-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 5 of 31 PageID: 726



of publishing the summary notice, the costs of printing and mailing, and/or emailing of the Notice

and Proof of Claim, as directed by the Court, and the costs of allocating and distributing the Net

Settlement Fund (as defined in paragraph 7.1) to the Authorized Claimants. Such costs do not

include legal fees.

        1.3.    “Authorized Claimant” means any Settlement Class Member who is a Claimant and

whose claim for recovery has been allowed pursuant to the terms of this Stipulation, the exhibits

hereto, and any order of the Court.

        1.4.    “Award to Lead Plaintiff” means the requested reimbursement to Lead Plaintiff for

his reasonable costs and expenses (including lost wages) directly related to Lead Plaintiff’s

representation of the Settlement Class in the Action.

        1.5.    “Business Day” means any day except Saturday or Sunday or any other day on

which national banks are authorized by law or executive order to close in the State of New Jersey.

        1.6.    “Claimant” means any Settlement Class Member who files a Proof of Claim in such

form and manner, and within such time, as the Court shall prescribe.

        1.7.    “Claims” means any and all manner of claims, debts, demands, controversies,

obligations, losses, costs, interest, penalties, fees, expenses, rights, duties, judgments, sums of

money, suits, contracts, agreements, promises, damages, actions, causes of action and liabilities,

of every nature and description in law or equity (including, but not limited to, any claims for

damages, whether compensatory, special, incidental, consequential, punitive, exemplary or

otherwise, injunctive relief, declaratory relief, rescission or rescissionary damages, interest,

attorneys’ fees, expert or consulting fees, costs, or expenses), accrued or unaccrued, known or

unknown, arising under federal, state, common, administrative, or foreign law, or any other law,

rule, or regulation.




                                                -5-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 6 of 31 PageID: 727



       1.8.    “Claims Administrator” means Strategic Claims Services (“SCS”) which shall

administer the Settlement.

       1.9.    “Defendants” mean Akers Biosciences, Inc., John J. Gormally, and Gary M. Rauch.

       1.10.   “Escrow Account” means an interest-bearing escrow account established by the

Escrow Agent. The Escrow Account shall be managed by the Escrow Agent, subject to the Court’s

supervisory authority, for the benefit of Lead Plaintiff and the Settlement Class in accordance with

the terms of the Stipulation and any order of the Court.

       1.11.   The “Escrow Agent” is SCS or its appointed agents. The Escrow Agent shall

perform the duties as set forth in this Stipulation and any order of the Court.

       1.12.   “Effective Date” shall have the meaning set forth in ¶ 10.3 of this Stipulation.

       1.13.   “Final” when referring to the Final Judgment means exhaustion of all possible

appeals, meaning (i) if no appeal or request for review is filed, the day after the date of expiration

of any time for appeal or review of the Final Judgment, and (ii) if an appeal or request for review

is filed, the day after the date the last-taken appeal or request for review is dismissed, or the Final

Judgment is upheld on appeal or review in all material respects, and is not subject to further review

on appeal or by certiorari or otherwise; provided, however, that no order of the Court or

modification or reversal on appeal or any other order relating solely to the amount, payment, or

allocation of attorneys’ fees and expenses or to the Plan of Allocation shall constitute grounds for

cancellation or termination of this Settlement or affect its terms, including the release in ¶ 6.1

hereof, or shall affect or delay the date on which the Final Judgment becomes Final.

       1.14.   “Final Judgment” means the order and judgment to be entered by the Court finally

approving the Settlement and dismissing the Action, materially in the form attached hereto as

Exhibit B.




                                                 -6-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 7 of 31 PageID: 728



        1.15.   “Insurer” means the primary insurer under director and officer liability policies

under which Akers was covered, for the period May 15, 2017 through June 5, 2018, Liberty

Insurance Underwriters, Inc.

        1.16.   “Lead Plaintiff” means John Papa as identified in the Order Consolidating Related

Actions, Appointing Lead Plaintiff and Lead Counsel (Dkt. No. 28).

        1.17.   “Lead Counsel” means The Rosen Law Firm, P.A.

        1.18.   “Notice” means the “Notice of Pendency and Proposed Settlement of Class

Action,” which is to be made available to Settlement Class Members substantially in the form

attached hereto as Exhibit A-1 on SCS’s website and/or mailed to Settlement Class Members.

        1.19.   “Opt-Out” means any one of, and “Opt-Outs” means all of, any Persons who

otherwise would be Settlement Class Members and have timely and validly requested exclusion

from the Settlement Class in accordance with the provisions of the Preliminary Approval Order

and the Notice given pursuant thereto.

        1.20.   “Person” means an individual, corporation, fund, limited liability corporation,

professional corporation, limited liability partnership, partnership, limited partnership, association,

joint stock company, estate, legal representative, trust, unincorporated association, government or

any political subdivision or agency thereof, and any business or legal entity and their spouses,

heirs, predecessors, successors, representatives, or assign.

        1.21.   “Plan of Allocation” means a plan or formula for allocating the Settlement Fund to

Authorized Claimants after payment of Administrative Costs, Taxes and Tax Expenses, and such

attorneys’ fees, costs, and expenses as may be awarded by the Court. Any Plan of Allocation is

not a condition to the effectiveness of this Stipulation, and the Released Parties shall have no

responsibility or liability with respect thereto.




                                                    -7-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 8 of 31 PageID: 729



       1.22.   “Plaintiff” means John Papa.

       1.23.   “Preliminary Approval Order” means the proposed order preliminarily approving

the Settlement and directing notice thereof to the Settlement Class substantially in the form

attached hereto as Exhibit A.

       1.24.   “Proof of Claim” means the Proof of Claim and Release Form to be submitted by

Claimants, substantially in the form attached hereto as Exhibit A-2.

       1.25.   “Related Parties” means, with respect to each Released Party, the immediate family

members, heirs, executors, trustees, administrators, successors, assigns, and present and former

employees, officers, directors, attorneys, legal representatives, contractors, accountants, insurers,

reinsurers, managers, and agents of each of them, and any person or entity which is or was related

to or affiliated with any Released Party or in which any Released Party has a controlling interest,

and the present, former and future direct and indirect parents, subsidiaries, divisions, affiliates,

predecessors, successors, and the employees, officers, directors, attorneys, assigns, legal

representatives, insurers, reinsurers, managers, and agents of each of them.

       1.26.   “Released Claims” means and includes any and all Claims (including Unknown

Claims as defined in ¶ 1.41), demands, rights, liabilities, and causes of action of every nature and

description whatsoever (including, but not limited to, any claims for damages, restitution,

rescission, interest, attorneys’ fees, expert or consulting fees, and any other costs, expenses, or

liability whatsoever), whether based on federal, state, local, statutory or common law or any other

law, rule or regulation, whether known or unknown, contingent or absolute, mature or immature,

discoverable or undiscoverable, whether concealed or hidden, suspected or unsuspected, which

now exist, or heretofore have existed, asserted or that could have been asserted by or on behalf of

any of the Releasing Parties, in any capacity, arising out of or relating to the purchase of the




                                                 -8-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 9 of 31 PageID: 730



Company securities during the class period and the acts, facts, statements, or omissions that were

or could have been alleged by the plaintiff(s) in the action. Notwithstanding the foregoing,

“Released Claims” does not include claims to enforce the terms of this Stipulation or orders or

judgments issued by the Court in connection with this Settlement.

        1.27.   “Released Parties” means (i) Akers and its past or present subsidiaries, parents,

affiliates, successors, predecessors, shareholders, creditors, officers, directors, employees,

insurers, reinsurers, professional advisors, attorneys, contractors, agents, and any firm, trust,

corporation or other entity in which it has a controlling interest; (ii) Gormally and Rauch their

legal representatives, heirs, successors in interest or assigns, or any person, firm, trust, corporation

or other entity in which a Defendant has a controlling interest; and (iii) Lead Plaintiff and

Settlement Class Members and each of their respective parent entities, associates, affiliates,

subsidiaries, predecessors, successors, assigns, attorneys, immediate family members, heirs,

representatives, administrators, executors, devisees, legatees, and estates.

        1.28.   “Releasing Parties” means jointly and severally, individually and collectively, Lead

Plaintiff, each and every Settlement Class Member, each of their respective present, former and

future direct and indirect parent entities, associates, affiliates, subsidiaries, predecessors,

successors, and the officers, directors, attorneys, assigns, legal representatives, and agents of each

of them, each of their respective officers, directors, attorneys, legal representatives, and agents,

and any person or entity which is or was related to or affiliated with any Releasing Party or in

which any Releasing Party has a controlling interest, and each of their respective immediate family

members, heirs, representatives, administrators, executors, trustees, successors, assigns, devisees,

legatees, and estates.

        1.29.   “Settlement” means the settlement contemplated by this Stipulation.




                                                  -9-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 10 of 31 PageID: 731



        1.30.   “Settlement Amount” means the sum of $2,250,000 (Two Million Two Hundred

 Fifty Thousand U.S. Dollars). The Settlement Amount includes all Administrative Costs, Lead

 Counsel’s attorneys’ fees and expenses (as allowed by the Court), Award to Lead Plaintiff (as

 allowed by the Court), Settlement Class Member benefits, as well as any other costs, expenses, or

 fees of any kind whatsoever associated with the Settlement.

        1.31.   “Settlement Class” means all persons and entities, other than Defendants and their

 affiliates, who purchased publicly traded Akers common stock during the Class Period. Excluded

 from the Class are Defendants and their immediate families, the officers and directors of Akers at

 all relevant times, their legal representatives, heirs, successors or assigns, and any entity in which

 Defendants have or had a controlling interest. Also excluded from the Settlement Class are those

 persons who file valid and timely requests for exclusion in accordance with the Court’s Order

 Granting Lead Plaintiff’s Motion for Preliminary Approval of Class Action Settlement

 (“Preliminary Approval Order”).

        1.32.   “Settlement Class Member” means any one of, and “Settlement Class Members”

 means all of, the members of the Settlement Class.

        1.33.   “Settlement Class Period” means the period from May 15, 2017 through June 5,

 2018, both dates inclusive.

        1.34.   “Settlement Fund” means all funds transferred to the Escrow Account pursuant to

 this Stipulation and any interest or other income earned thereon.

        1.35.   “Settlement Hearing” means the hearing at or after which the Court will make a

 final decision pursuant to Rule 23 of the Federal Rules of Civil Procedure as to whether the

 Settlement contained in the Stipulation is fair, reasonable and adequate, and therefore, should

 receive final approval from the Court.




                                                 -10-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 11 of 31 PageID: 732



        1.36.   “Settling Party” means any one of, and “Settling Parties” means all of the parties to

 the Stipulation, namely Settling Defendants and Lead Plaintiff (on behalf of himself and the

 Settlement Class).

        1.37.   “Unknown Claims” means and includes any and all claims that one or more

 Releasing Parties does not know or suspect to exist in his, her or its favor at the time of the release

 of the Released Parties. This includes claims which, if known by him, her or it, might have affected

 his, her or its settlement with and release of the Released Parties, or might have affected his, her

 or its decision(s) with respect to the Settlement and the Released Claims, including his, her, or its

 decision to object or not to object to this Settlement. The Settling Parties expressly acknowledge,

 and the Releasing Parties by operation of the Judgment—shall have, and shall be deemed to have

 expressly waived and relinquished any and all provisions, rights, and benefits conferred by any

 law of any state or territory of the United States or any other jurisdiction, or principle of common

 law that is, or is similar, comparable, or equivalent to California Civil Code ¶ 1542, which

 provides:

                A general release does not extend to claims which the creditor does not
                know or suspect to exist in his or her favor at the time of executing the
                release, which if known by him or her must have materially affected his
                or her settlement with the debtor.

        Lead Plaintiff, Releasing Parties, or Released Parties may hereafter discover facts, legal

 theories, or authorities in addition to or different from those which he, she or it now knows or

 believes to be true with respect to the subject matter of the Released Claims, but Lead Plaintiff and

 Defendants expressly, fully, finally, and forever settle and release, and each other Releasing Party

 and Released Party shall be deemed to have settled and released, and upon the Effective Date and

 by operation of the Judgment shall have settled and released, fully, finally, and forever, any and

 all Released Claims, without regard to the subsequent discovery or existence of such different or



                                                  -11-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 12 of 31 PageID: 733



 additional facts, legal theories, or authorities. The Settling Parties expressly acknowledge, and

 each other Releasing Party and Released Party by operation of law shall be deemed to have

 acknowledged, that the inclusion of “Unknown Claims” in the definition of Released Claims was

 separately bargained for and a material element of the Settlement.

           2.     The Settlement Consideration

           2.1.   In consideration of the full and final release, settlement and discharge of all

 Released Claims against the Released Parties, Defendant Akers or its Insurer shall (subject to

 ¶ 10.3), within thirty (30) calendar days after the Court has entered the Preliminary Approval

 Order, make a payment of $2,250,000 by wire transfer or check to the Escrow Account, provided

 that the Escrow Agent has provided Defendant Akers counsel with complete wire and transfer

 information and instructions and a completed Form W-9 at least three business days prior to the

 date of such payment.

           2.2.   Under no circumstances will Defendants or their Insurer be required to pay, or

 cause payment of, more than the Settlement Amount pursuant to this Stipulation and the Settlement

 for any reason whatsoever, including, without limitation, as compensation to any Settlement Class

 Member, as payment of attorneys’ fees and expenses awarded by the Court, in payment of any

 fees or expenses incurred by any Settlement Class Member or Lead Counsel, or as interest on the

 Settlement Amount of any kind and relating to any time period (including prior to the payment of

 the Settlement Amount into the Escrow Account).

           3.     Handling And Disbursement Of Funds By The Escrow Agent

           3.1.   No monies will be disbursed from the Settlement Fund until after the Effective Date

 except:

                  (a)    As provided in ¶ 3.4 below;




                                                 -12-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 13 of 31 PageID: 734



                (b)     As provided in ¶ 8.2 below;

                (c)     As provided in ¶ 10.10 below, if applicable; and

                (d)     To pay Taxes and Tax Expenses (as defined in ¶ 4.1 below) on the income

        earned by the Settlement Fund. Taxes and Tax Expenses shall be paid out of the Settlement

        Fund and shall be considered to be a cost of administration of the Settlement and shall be

        timely paid by the Escrow Agent without prior Order of the Court.

        3.2.    The Escrow Agent shall invest the Settlement Fund in short term instruments

 backed by the full faith and credit of the United States Government or fully insured by the United

 States Government or an agency thereof, and shall reinvest the proceeds of these instruments as

 they mature in similar instruments at their then-current market rates. The Escrow Agent shall bear

 all responsibility and liability for managing the Escrow Account and cannot assign or delegate its

 responsibilities without approval of the Settling Parties and the Insurer. Defendants, their counsel,

 their Insurer and the other Released Parties shall have no responsibility for, interest in, or any

 liability whatsoever with respect to any investment or management decisions executed by the

 Escrow Agent. The Settlement Fund shall bear all risks related to the investments of the Settlement

 Amount in accordance with the guidelines set forth in this ¶ 3.2.

        3.3.    The Escrow Agent shall not disburse the Settlement Fund except as provided in this

 Stipulation, by an order of the Court, or with the written agreement of counsel for Defendants.

        3.4.    At any time after the Court grants preliminary approval of the Settlement, the

 Escrow Agent may, without further approval from Defendants or the Court, disburse at the

 direction of Lead Counsel up to $250,000 (Two Hundred Fifty Thousand U.S. Dollars) from the

 Settlement Fund prior to the Effective Date to pay Administrative Costs.




                                                 -13-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 14 of 31 PageID: 735



        4.      Taxes

        4.1.    The Settling Parties agree to treat the Settlement Fund as being at all times a

 “qualified settlement fund” within the meaning of Treasury Regulation § 1.468B-1. In addition,

 Lead Counsel or their designee shall timely make such elections as necessary or advisable to carry

 out the provisions of this ¶ 4.1, including the “relation-back election” (as defined in Treasury

 Regulation § 1.468B-1) back to the earliest permitted date. Such elections shall be made in

 compliance with the procedures and requirements contained in such regulations. It shall be the

 responsibility of Lead Counsel or their designee to timely and properly prepare and deliver the

 necessary documentation for signature by all necessary parties, and thereafter to cause the

 appropriate filing to occur.

                (a)     For purposes of § 1.468B of the Internal Revenue Code of 1986, as

        amended, and Treasury Regulation § 1.468B-2(k)(3) promulgated thereunder, the

        “administrator” shall be Lead Counsel or their designee. Lead Counsel or their designee

        shall timely and properly file all informational and other tax returns necessary or advisable

        with respect to the Settlement Fund (including without limitation the returns described in

        Treasury Regulation § 1.468B-2(k)). Such returns (as well as the election described in this

        ¶ 4.1) shall be consistent with this ¶ 4.1 and in all events shall reflect that all Taxes

        (including any estimated Taxes, interest or penalties) on the income earned by the

        Settlement Fund shall be paid out of the Settlement Fund.

                (b)     All Taxes (including any estimated Taxes, interest or penalties) arising with

        respect to the income earned by the Settlement Fund, including any Taxes or tax detriments

        that may be imposed upon Defendants or their counsel or their Insurer with respect to any

        income earned by the Settlement Fund for any period during which the Settlement Fund




                                                -14-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 15 of 31 PageID: 736



        does not qualify as a “qualified settlement fund” for federal or state income tax purposes

        (“Taxes”), and all expenses and costs incurred in connection with the operation and

        implementation of this ¶ 4.1 (including, without limitation, expenses of tax attorneys

        and/or accountants and mailing and distribution costs and expenses or penalties relating to

        filing (or failing to file) the returns described in this ¶ 4.1) (“Tax Expenses”), shall be paid

        out of the Settlement Fund, as appropriate. Defendants, their counsel, their Insurer and the

        other Released Parties shall have no liability or responsibility for the Taxes or the Tax

        Expenses. Taxes and Tax Expenses shall be treated as, and considered to be, a cost of

        administration of the Settlement and shall be timely paid out of the Settlement Fund

        without prior order from the Court. The Escrow Agent shall be obligated (notwithstanding

        anything herein to the contrary) to withhold from distribution to Authorized Claimants any

        funds necessary to pay such amounts, including the establishment of adequate reserves for

        any Taxes and Tax Expenses (as well as any amounts that may be withheld under Treasury

        Regulation § 1.468B-2(1)(2)). Defendants, their counsel, their Insurer and the other

        Released Parties shall have no responsibility for, interest in, or any liability whatsoever

        with respect to the foregoing provided in this ¶ 4.1. The Settling Parties agree to cooperate

        with each other, and their tax attorneys and accountants, to the extent reasonably necessary

        to carry out the provisions of this ¶ 4.1.

        5.      Preliminary Approval Order, Notice Order, And Settlement Hearing

        5.1.    As soon as practicable after execution of this Stipulation, Lead Counsel shall submit

 this Stipulation and its exhibits to the Court and shall apply for preliminary approval of the

 Settlement set forth in this Stipulation, entry of a preliminary approval order, and approval for the

 dissemination of notice. The Preliminary Approval Order to be submitted to the Court shall contain




                                                 -15-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 16 of 31 PageID: 737



 the exhibits substantially in the form set forth in: (i) the Notice (Exhibit A-1); (ii) the Proof of

 Claim and Release (Exhibit A-2); and (c) the Summary Notice of Pendency and Proposed Class

 Action Settlement (“Summary Notice”) (Exhibit A-3). The Notice shall include the general terms

 of the Settlement and the provisions of the Plan of Allocation, and shall set forth the procedure by

 which recipients of the Notice may object to the Settlement or the Plan of Allocation or request to

 be excluded from the Settlement Class. The date and time of the Settlement Hearing shall be added

 to the Notice and Summary Notice before it is disseminated or otherwise provided to Settlement

 Class Members. Defendants shall not object to, or have any responsibility for, Lead Counsel’s

 proposed Plan of Allocation.

        5.2.    At the time of the submission described in ¶ 5.1 hereof, the Settling Parties, through

 their counsel, shall jointly request that, after the Notice is provided and the Settlement Class

 Members are notified of the Settlement, the Court hold the Settlement Hearing and (i) approve the

 Settlement as set forth herein and (ii) enter a final order and judgment substantially in the form of

 Exhibit B hereto, as promptly after the Settlement Hearing as possible.

        6.      Releases And Covenants Not To Sue

        6.1.    Upon the Effective Date, the Releasing Parties, on behalf of themselves, their

 successors and assigns, and any other Person claiming (now or in the future) through or on behalf

 of them, regardless of whether any such Releasing Party ever seeks or obtains by any means,

 including without limitation by submitting a Proof of Claim, any disbursement from the Settlement

 Fund, shall be deemed to have, and by operation of the Final Judgment shall have, fully, finally,

 and forever released, relinquished, and discharged all Released Claims against the Released Parties

 and shall have covenanted not to sue the Released Parties with respect to all such Released Claims,

 and shall be permanently barred and enjoined from asserting, commencing, prosecuting,




                                                 -16-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 17 of 31 PageID: 738



 instituting, assisting, instigating, or in any way participating in the commencement or prosecution

 of any action or other proceeding, in any forum, asserting any Released Claim, in any capacity,

 against any of the Released Parties. Nothing contained herein shall, however, bar the Releasing

 Parties from bringing any action or claim to enforce the terms of this Stipulation or the Final

 Judgment.

        7.      Administration And Calculation Of Claims, Final Awards And Supervision
                And Distribution Of The Settlement Fund

        7.1.    Under the supervision of Lead Counsel, acting on behalf of the Settlement Class,

 and subject to such supervision and direction of the Court as may be necessary or as circumstances

 may require, the Claims Administrator shall administer and calculate the claims submitted by

 Settlement Class Members and shall oversee distribution of the Net Settlement Fund (as defined

 below) to Authorized Claimants.

        7.2.    The Settlement Fund shall be applied as follows:

                       (a)     To pay the Taxes and Tax Expenses described in ¶ 4.1 above;

                       (b)     To pay Administrative Costs;

                       (c)     To pay Lead Counsel attorneys’ fees with interest and expenses and

        payments to the Lead Plaintiff for reimbursement of their time and expenses (the “Fee and

        Expense Award”), to the extent allowed by the Court; and

                       (d)     To distribute the balance of the Settlement Fund, that is, the

        Settlement Fund less the items set forth in ¶¶ 7.2(a), (b), and (c) hereof (the “Net Settlement

        Fund”), plus all accrued interest, to the Authorized Claimants as allowed by this

        Stipulation, the Plan of Allocation, or the Court.




                                                 -17-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 18 of 31 PageID: 739



         7.3.    Upon and after the Effective Date, the Net Settlement Fund shall be distributed to

 Authorized Claimants in accordance with the terms of the Plan of Allocation set forth in the Notice

 and any orders of the Court.

         7.4.    This is not a claims-made settlement, and if all conditions of the Stipulation are

 satisfied and the Final Judgment becomes Final, no portion of the Settlement Fund will be returned

 to any of the Defendants or the Insurer. Defendants, their counsel, their Insurer and the other

 Released Parties shall have no responsibility for, involvement in, interest in, or liability whatsoever

 with respect to the investment or distribution of the Net Settlement Fund, the Plan of Allocation,

 the determination, administration, or calculation of claims, the payment or withholding of Taxes

 or Tax Expenses, or any losses incurred in connection therewith. No Person shall have any claims

 against Lead Counsel, the Claims Administrator or any other agent designated by Lead Counsel

 based on distribution determinations or claim rejections made substantially in accordance with this

 Stipulation and the Settlement contained herein, the Plan of Allocation, or orders of the Court.

 Lead Counsel shall have the right, but not the obligation, to waive what they deem to be formal or

 technical defects in any Proofs of Claim filed, where doing so is in the interest of achieving

 substantial justice.

         7.5.    It is understood and agreed by the Settling Parties that any proposed Plan of

 Allocation of the Net Settlement Fund including, but not limited to, any adjustments to an

 Authorized Claimant’s claim set forth therein, is not a condition of this Stipulation and is to be

 considered by the Court separately from the Court’s consideration of the fairness, reasonableness,

 and adequacy of the Settlement set forth in this Stipulation. Any order or proceedings relating to

 the Plan of Allocation, or any appeal from any order relating thereto or reversal or modification

 thereof, shall not operate to modify, terminate or cancel this Stipulation, or affect or delay the




                                                  -18-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 19 of 31 PageID: 740



 finality of the Final Judgment and the releases contained therein, or any other orders entered

 pursuant to this Stipulation.

        7.6.    No later than seven (7) calendar days after the date of entry of the Preliminary

 Approval Order, the Company shall provide and/or cause its transfer agent to provide to Class

 Counsel a list of the record owners of Akers common stock during the Settlement Class Period in

 a usable electronic format, such as an excel spreadsheet. (“Settlement Class Information”). If in

 the transfer agent’s possession, the Settlement Class Information should include email addresses

 of record owners of Akers common stock during the Settlement Class Period. The Settling Parties

 acknowledge that any information provided to Lead Counsel by the Company pursuant to this

 Paragraph shall be treated as confidential and will be used by Lead Counsel solely to disseminate

 notice, apprise Settlement Class Members of the Settlement, and/or implement the Settlement.

        7.7.    If any funds remain in the Net Settlement Fund by reason of uncashed checks or

 otherwise, then, after the Claims Administrator has made reasonable and diligent efforts to have

 Authorized Claimants who are entitled to participate in the distribution of the Net Settlement Fund

 cash their distribution checks, any balance remaining in the Net Settlement Fund six (6) months

 after the initial distribution of such funds shall be used: (i) first, to pay any amounts mistakenly

 omitted from the initial distribution to Authorized Claimants and who receive at least a $10.00

 payment; (ii) second, to pay any additional Administration Costs incurred in administering the

 Settlement; and (iii) finally, to make a second distribution to Authorized Claimants who cashed

 their checks from the initial distribution and who would receive at least $10.00 from such second

 distribution, after payment of the estimated costs or fees to be incurred in administering the Net

 Settlement Fund and in making this second distribution, if such second distribution is economically

 feasible. If any funds shall remain in the Net Settlement Fund six months after such re-distribution,




                                                 -19-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 20 of 31 PageID: 741



 then such balance shall be contributed to a non-sectarian charity or any not-for-profit successor of

 it chosen by Lead Counsel, with the approval of the Court.

        8.      Lead Counsel’s Attorneys’ Fees And Reimbursement Of Expenses

       8.1.     Lead Counsel may submit an application or applications (the “Fee and Expense

 Application”) for distributions from the Settlement Fund to Lead Counsel for: (i) an award of

 attorneys’ fees with interest from the Settlement Fund; (ii) reimbursement of actual costs and

 expenses, including the fees and expenses of any experts or consultants, incurred in connection

 with prosecuting the Action; and (iii) the Award to Lead Plaintiff. Defendants shall take no position

 with respect to the Fee and Expense Application(s).

       8.2.     Except as otherwise provided in this paragraph, the attorneys’ fees and expenses

 awarded by the District Court shall be paid to Lead Counsel from the Settlement Fund within three

 (3) Business Days after the date the Court enters the Final Judgment and an order awarding such

 fees and expenses, notwithstanding any objections to or appeals of such order or of the Final

 Judgment. In the event that the Effective Date does not occur, or the Final Judgment is reversed or

 modified in any way that affects the award of attorneys’ fees and expenses, or the Stipulation is

 terminated for any other reason, then Lead Counsel shall be jointly and severally obligated to

 refund to the Escrow Account, within ten (10) Business Days from receiving notice from

 Defendants’ counsel or from a court of appropriate jurisdiction, either the full amount of the fees

 and expenses or an amount consistent with any modification of the Final Judgment with respect to

 the fee and expense award, including accrued interest at the same rate as is earned by the Settlement

 Fund. Lead Counsel agree that the law firms and its partners and/or shareholders are subject to

 jurisdiction of the Court for the purpose of enforcing the provisions of this paragraph, and shall be

 jointly and severally liable for repayment of all attorneys’ fees and expenses awarded by the Court.




                                                 -20-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 21 of 31 PageID: 742



 Furthermore, without limitation, Lead Counsel agree that the Court may, upon application of

 Defendants, summarily issue orders, including, without limitation, judgments and attachment

 orders and may make appropriate findings of or sanctions for contempt against the firms should

 they fail timely to repay fees and expenses pursuant to this paragraph. Any Award to Lead Plaintiff

 shall not be paid from the Settlement Fund until after the Effective Date.

       8.3.     The procedure for, and allowance or disallowance by the Court of, the Fee and

 Expense Application are not a condition of the Settlement set forth in this Stipulation and are to

 be considered by the Court separately from the Court’s consideration of the fairness,

 reasonableness, and adequacy of the Settlement set forth in this Stipulation. Any order or

 proceeding relating to the Fee and Expense Application, or any objection to, motion regarding, or

 appeal from any order or proceeding relating thereto or reversal or modification thereof, shall not

 operate to modify, terminate or cancel this Stipulation, or affect or delay the finality of the Final

 Judgment or the releases contained therein or any other orders entered pursuant to this Stipulation

       8.4.     Any award of attorneys’ fees and interest and/or expenses to Lead Counsel or

 Award to Lead Plaintiff shall be paid solely from the Settlement Fund and shall reduce the

 settlement consideration paid to the Settlement Class accordingly. No Defendant shall have any

 responsibility for payment of Lead Counsel’s attorneys’ fees and interest, expenses or other awards

 to Lead Plaintiff beyond the obligation of Defendant Akers to cause the funding of the Settlement

 Amount as set forth in ¶ 2.1 above. The Released Parties shall have no responsibility for, and no

 liability whatsoever with respect to, any payments to Lead Counsel, Lead Plaintiff, the Settlement

 Class and/or any other Person who receives payment from the Settlement Fund.




                                                 -21-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 22 of 31 PageID: 743



        9.      Class Certification

        9.1.    In the Final Judgment, the Settlement Class shall be certified for purposes of this

 Settlement, but in the event that the Final Judgment does not become Final or the Settlement fails

 to become effective for any reason, all Settling Parties reserve all their rights on all issues,

 including class certification. For purposes of this settlement only, in connection with the Final

 Judgment, Defendants shall consent to (i) the appointment of Lead Plaintiff as the class

 representatives, (ii) the appointment of Lead Counsel as class counsel, and (iii) the certification of

 the Settlement Class pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure.

        10.     Conditions Of Settlement, Effect of Disapproval, Cancellation Or Termination

        10.1.   Lead Plaintiff, on behalf of the Settlement Class, and Defendants shall each have

 the right to terminate the Settlement and Stipulation by providing written notice of his or its

 election to do so (“Termination Notice”) to all other Settling Parties within seven (7) business days

 of:

                (i)     entry of a Court order declining to enter the Preliminary Approval Order in

        any material respect;

                (ii)    entry of a Court order refusing to approve this Stipulation in any material

        respect;

                (iii)   entry of a Court order declining to enter the Final Judgment in any material

        respect;

                (iv)    entry of a Court order refusing to dismiss the Action with prejudice;

                (v)     entry of an order by which the Final Judgment is modified or reversed in

        any material respect by any appeal or review;

                (vi)    failure on the part of any Settling Party to abide, in material respect, with

        the terms of this Stipulation. In the absence of any of the events enumerated in the


                                                 -22-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 23 of 31 PageID: 744



        preceding sentence, ¶ 10.2, ¶ 10.3, ¶ 10.6 or ¶ 10.7, no Party shall have the right to terminate

        the Stipulation for any reason.

         10.2. If the Settlement Amount is not paid into the Escrow Account in accordance with

 ¶ 2.1 of this Stipulation, then Lead Plaintiff, on behalf of the Settlement Class, and not Defendants

 (other than in accordance with ¶ 10.3), shall have the right to (a) terminate the Settlement and

 Stipulation by providing written notice to Defendants at any time prior to the Court’s entry of the

 Final Judgment; or (b) enforce the terms of the Settlement and this Stipulation and seek a judgment

 effecting the terms herein.

         10.3. The Effective Date of this Stipulation (“Effective Date”) shall not occur unless and

 until each of the following events occurs, and it shall be the date upon which the last in time of the

 following events occurs:

                        (a)     Defendants have not exercised their option to terminate the

        Settlement pursuant to ¶ 10.5;

                        (b)     The Court has entered the Preliminary Approval Order attached

        hereto as Exhibit A or an order containing materially the same terms;

                        (c)     The sum of $2,250,000 (Two Million Two Hundred Fifty Thousand

        U.S. Dollars) has been paid into the Escrow Account, as set forth in ¶ 2.1 above;

                        (d)     The Court has approved the Settlement, following notice to the

        Settlement Class and the Settlement Hearing, and has entered the Final Judgment;

                        (e)     The Final Judgment has become Final as defined in ¶ 1.16; and

                        (f)     The Action has been dismissed with prejudice.




                                                 -23-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 24 of 31 PageID: 745



        10.4.    Upon the occurrence of the Effective Date, any and all interest or right of

 Defendants or the Insurer in or to the Settlement Fund, if any, shall be absolutely and forever

 extinguished, except as set forth in this Stipulation.

        10.5.    If prior to Final Judgment, Persons who otherwise would be Settlement Class

 Members have filed with the Court valid and timely requests for exclusion from the Settlement

 Class in accordance with the provisions of the Preliminary Approval Order and the notice given

 pursuant thereto (“Opt-Outs”), and such Persons in the aggregate purchased securities during the

 Settlement Class Period in an amount greater than the amount specified in a separate Supplemental

 Agreement between the Settling Parties (the “Supplemental Agreement”), then Defendants shall

 have, each in his, her or its sole and absolute discretion, the option to terminate this Stipulation

 and Settlement in strict accordance with the requirements and procedures set forth in the

 Supplemental Agreement (hereinafter the “Supplemental Termination Option”). The

 Supplemental Agreement shall not be filed with the Court unless and until a dispute among the

 Settling Parties concerning its interpretation or application arises.

        10.6.    Defendants shall not have the right to terminate the Stipulation if the Settlement

 Amount is not paid pursuant to ¶ 2.1 (other than in accordance with ¶ 10.3). None of the Settling

 Parties, or any of them, shall have any obligation whatsoever to proceed under any terms other

 than those provided for and agreed herein. If any Settling Party engages in a material breach of the

 terms hereof, any other Settling Party, provided that it is in substantial compliance with the terms

 of this Stipulation, may terminate this Stipulation on notice to all the Settling Parties

        10.7.    In the event the Stipulation shall terminate, or be canceled, or shall not become

 effective for any reason, the Settling Parties shall be restored to their respective positions in the

 Action immediately prior to March 8, 2019, and they shall proceed in all respects as if the




                                                  -24-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 25 of 31 PageID: 746



 Stipulation had not been executed and the related orders had not been entered, and in that event all

 of their respective claims and defenses as to any issue in the Action shall be preserved without

 prejudice.

        10.8.    In the event that the Stipulation is not approved by the Court or the Settlement set

 forth in this Stipulation is terminated or fails to become effective in accordance with its terms, the

 terms and provisions of this Stipulation, except as otherwise provided herein, shall have no further

 force and effect with respect to the Settling Parties and shall not be used in the Action or in any

 other proceeding for any purpose, and any judgment or order entered by the Court in accordance

 with the terms of this Stipulation shall be treated as vacated, nunc pro tunc.

        10.9.    In the event the Stipulation shall be terminated, or be canceled, or shall not become

 effective for any reason, within seven (7) Business Days (except as otherwise provided in the

 Supplemental Agreement) after the occurrence of such event, the Settlement Fund (less taxes

 already paid and any Administrative Costs which have either been disbursed or are determined to

 be chargeable) shall be refunded by the Escrow Agent to the Insurer and Akers, in proportion to

 their contribution to the Settlement Fund, plus accrued interest attributable to that amount by check

 or wire transfer pursuant to written instructions from the Insurer. At the request of Akers or the

 Insurer, the Escrow Agent or their designee shall apply for any tax refund owed on the Settlement

 Fund and pay the proceeds, after deduction of any fees or expenses incurred in connection with

 such application(s) for refund, to Akers or the Insurer pursuant to written direction from the

 Insurer.

        10.10. No order of the Court or modification or reversal on appeal of any order of the

 Court concerning the Plan of Allocation or the Fee and Expense Application shall constitute

 grounds for cancellation or termination of the Stipulation.




                                                 -25-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 26 of 31 PageID: 747



        11.     No Admission Of Liability Or Wrongdoing

        11.1.   The Settling Parties covenant and agree that neither this Stipulation, nor the fact

 nor any terms of the Settlement, nor any communication relating thereto, nor the Supplemental

 Agreement, is evidence, or an admission, presumption or concession by any Settling Party or their

 counsel, any Settlement Class Member, or any of the Released Parties, of any fault, liability or

 wrongdoing whatsoever, as to any facts or claims alleged or that have been or could have been

 asserted in the Action, or in any other actions or proceedings, or as to the validity or merit of any

 of the claims or defenses alleged or that have been or could have been asserted in any such action

 or proceeding. This Stipulation is not a finding or evidence of the validity or invalidity of any

 claims or defenses in the Action, any wrongdoing by any Settling Party, Settlement Class Member,

 or any of the Released Parties, or any damages or injury to any Settling Party, Settlement Class

 Member, or any Released Parties. Neither this Stipulation, nor the Supplemental Agreement, nor

 any of the terms and provisions of this Stipulation or the Supplemental Agreement, nor any of the

 negotiations or proceedings in connection therewith, nor any of the documents or statements

 referred to herein or therein, nor the Settlement, nor the fact of the Settlement, nor the Settlement

 proceedings, nor any statement in connection therewith, (a) shall (i) be argued to be, used or

 construed as, offered or received in evidence as, or otherwise constitute an admission, concession,

 presumption, proof, evidence, or a finding of any liability, fault, wrongdoing, injury or damages,

 or of any wrongful conduct, acts or omissions on the part of any Released Party, or of any infirmity

 of any defense, or of any damages to the Lead Plaintiff or any other Settlement Class Member, or

 (ii) otherwise be used to create or give rise to any inference or presumption against any of the

 Released Parties concerning any fact or any purported liability, fault, or wrongdoing of the

 Released Parties or any injury or damages to any person or entity, or (b) shall otherwise be




                                                 -26-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 27 of 31 PageID: 748



 admissible, referred to or used in any proceeding of any nature, for any purpose whatsoever;

 provided, however, that the Stipulation or the Supplemental Agreement or the Final Judgment may

 be introduced in any proceeding, whether in the Court or otherwise, as may be necessary to enforce

 the Settlement or Supplemental Agreement or Final Judgment, or as otherwise required by law.

        12.     Miscellaneous Provisions

        12.1.   Except in the event of the filing of a Termination Notice pursuant to ¶¶ 10.1, 10.2,

 10.3, 10.5 or 10.6 of this Stipulation or termination notice in accordance with the Settling Parties’

 Supplemental Agreement, the Settling Parties shall take all actions necessary to consummate this

 agreement; and agree to cooperate with each other to the extent reasonably necessary to effectuate

 and implement all terms and conditions of the Stipulation.

        12.2.   The Settling Parties and their counsel represent that they will not encourage or

 otherwise influence (or seek to influence) any Settlement Class Members to request exclusion

 from, or object to, the Settlement.

        12.3.   Each of the attorneys executing this Stipulation, any of its exhibits, or any related

 settlement documents on behalf of any Settling Party hereto hereby warrants and represents that

 he or she has been duly empowered and authorized to do so by the Settling Party he or she

 represents.

        12.4.   Lead Plaintiff and Lead Counsel represent and warrant that Lead Plaintiff is a

 Settlement Class Member and none of Lead Plaintiff’s claims or causes of action against one or

 more Defendants in the Action, or referred to in this Stipulation, or that could have been alleged

 against one or more Defendants in the Action have been assigned, encumbered or in any manner

 transferred in whole or in part.




                                                 -27-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 28 of 31 PageID: 749



        12.5.   This Stipulation, together with the Supplemental Agreement, constitutes the entire

 agreement between the Settling Parties related to the Settlement and supersedes any prior

 agreements. No representations, warranties, promises, inducements or other statements have been

 made to or relied upon by any Settling Party concerning this Stipulation, other than the

 representations, warranties and covenants expressly set forth herein and in the Supplemental

 Agreement. Lead Plaintiff on behalf of himself and the Settlement Class, acknowledge and agree

 that any and all other representations and warranties of any kind or nature, express or implied, are

 specifically disclaimed and were not relied upon in connection with this Stipulation. In entering

 this Stipulation, the Settling Parties relied solely upon their own knowledge and investigation.

 Except as otherwise provided herein, each Settling Party shall bear its own costs.

        12.6.   This Stipulation may not be modified or amended, nor may any of its provisions be

 waived, except by a writing signed by all Settling Parties or their counsel or their respective

 successors in interest.

        12.7.   This Stipulation shall be binding upon, and shall inure to the benefit of, the Settling

 Parties and their respective agents, successors, executors, heirs, and assigns.

        12.8.   The Released Parties who do not appear on the signature lines below, are

 acknowledged and agreed to be third party beneficiaries of this Stipulation and Settlement.

        12.9.   The headings herein are used for the purpose of convenience only and are not meant

 to have legal effect.

        12.10. This Stipulation may be executed in any number of counterparts by any of the

 signatories hereto and the transmission of an original signature page electronically (including by

 facsimile or portable document format) shall constitute valid execution of the Stipulation as if all




                                                 -28-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 29 of 31 PageID: 750



 signatories hereto had executed the same document. Copies of this Stipulation executed in

 counterpart shall constitute one agreement.

        12.11. This Stipulation, the Settlement, the Supplemental Agreement and any and all

 disputes arising out of or relating in any way to this Stipulation, whether in contract, tort or

 otherwise, shall be governed by and construed in accordance with the laws of the State of New

 Jersey without regard to conflict of laws principles.

        12.12. The Court shall retain jurisdiction with respect to the implementation and

 enforcement of the terms of this Stipulation, and all parties hereto submit to the jurisdiction of the

 Court for purposes of implementing and enforcing the Settlement embodied in this Stipulation.

        12.13. The Stipulation shall not be construed more strictly against one Party than another

 merely by virtue of the fact that it, or any part of it, may have been prepared by counsel for one of

 the Settling Parties, it being recognized that it is the result of arm’s-length negotiations between

 the Settling Parties, and all Settling Parties have contributed substantially and materially to the

 preparation of this Stipulation.

        12.14. Lead Plaintiff, Lead Counsel, and the attorneys, staff, experts, and consultants

 assisting them in this Action agree that (a) they will not intentionally assist or cooperate with any

 person or entity in the pursuit of legal action related to the subject matter of this Action against the

 Released Parties, (b) they will not intentionally assist or cooperate with any person or entity

 seeking to publicly disparage or economically harm the Released Parties with respect to any matter

 relating to the subject matter of this Action, and (c) they will not discuss any confidential matters

 related to this Action or the Settlement with anyone.

        12.15. All agreements by, between or among the Settling Parties, their counsel and their

 other advisors as to the confidentiality of information exchanged between or among them shall




                                                  -29-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 30 of 31 PageID: 751



 remain in full force and effect, and shall survive the execution and any termination of this

 Stipulation and the final consummation of the Settlement, if finally consummated, without regard

 to any of the conditions of the Settlement

        12.16. The Settling Parties shall not assert or pursue any action, claim or rights that any

 party violated any provision of Rule 11 of the Federal Rules of Civil Procedure and/or the Private

 Securities Litigation Reform Act of 1995 in connection with this Action, the Settlement, the

 Stipulation or the Supplemental Agreement. The Settling Parties agree that the Action was

 resolved in good faith following arm’s-length bargaining, in full compliance with applicable

 requirements of good faith litigation under the Securities Exchange Act of 1934, Rule 11 of the

 Federal Rules of Civil Procedure and/or the Private Securities Litigation Reform Act of 1995.

        12.17. Any failure by any of the Settling Parties to insist upon the strict performance by

 any other Settling Party of any of the provisions of the Stipulation shall not be deemed a waiver

 of any of the provisions hereof, and such Settling Party, notwithstanding such failure, shall have

 the right thereafter to insist upon the strict performance of any and all of the provisions of this

 Stipulation to be performed by the other Settling Parties to this Stipulation.

        12.18. The waiver, express or implied, by any Settling Party of any breach or default by

 any other Settling Party in the performance of such Settling Party of its obligations under the

 Stipulation shall not be deemed or construed to be a waiver of any other breach, whether prior,

 subsequent, or contemporaneous, under this Stipulation.

        12.19. The Settling Parties reserve the right, subject to the Court’s approval, to make any

 reasonable extensions of time that might be necessary to carry out any of the provisions of this

 Stipulation.




                                                 -30-
Case 2:18-cv-10521-ES-CLW Document 35 Filed 03/08/19 Page 31 of 31 PageID: 752



        IN WITNESS WHEREOF, the Settling Parties have executed this Stipulation by their

 undersigned counsel effective as of the date set forth below.


  Dated: March 8, 2019                           THE ROSEN LAW FIRM, P.A.

                                                 By: /s /Laurence M. Rosen
                                                 Laurence M. Rosen, Esq.
                                                 609 W. South Orange Avenue, Suite 2P
                                                 South Orange, NJ 07079
                                                 Tel: (973) 313-1887
                                                 Fax: (973) 833-0399
                                                 Email: lrosen@rosenlegal.com

                                                 and

                                                 Phillip Kim, Esq.
                                                 275 Madison Avenue, 34th Floor
                                                 New York, NY 10016
                                                 Tel: (212) 686-1060
                                                 Fax: (212) 202-3827
                                                 Email: pkim@rosenlegal.com

                                                 Lead Counsel for Lead Plaintiff and the proposed
                                                 Class




  Dated: March 8, 2019                           DLA PIPER LLP (US)

  Of Counsel:
                                                 By: /s/ Michael D. Hynes
  Caryn G. Schechtman                            Michael D. Hynes
  (admitted pro hac vice)                        Marc A. Silverman
  1251 Avenue of the Americas                    51 John F. Kennedy Parkway, Suite 120
  New York, NY 10020                             Short Hills, New Jersey
  Tel: 212-335-4500                              Tel: 212-335-4500
  Fax: 212-335-4501                              Fax: 212-335-4501
  caryn.schechtman@dlapiper.com                  michael.hynes@dlapiper.com
                                                 marc.silverman@dlapiper.com

                                                 Counsel for Defendants
                                                 Akers Biosciences, Inc., John J. Gormally, and
                                                 Gary M. Rauch




                                                -31-
